Nationwide Life Insurance Company: ·Nationwide Variable Account - 6 Prospectus supplement dated May 1, 2010 to Prospectus dated May 1, 2008 This supplement updates certain information contained in your prospectus.Please read it and keep it with your prospectus for future reference. 1. On May 1, 2010, the assets in the funds listed below will be moved to the money market fund indicated here: Old Fund Liquidating Into EvergreenVariable Annuity Funds – Evergreen VA Diversified Income Builder Fund: Class 1 Shares Nationwide Variable Insurance Trust - NVIT Money Market Fund: Class I EvergreenVariable Annuity Funds – Evergreen VA Diversified Capital Builder Fund: Class 1 Shares Nationwide Variable Insurance Trust - NVIT Money Market Fund: Class I 2. The "Legal Proceedings" section of your prospectus is replaced with the following: Nationwide Financial Services, Inc. (NFS, or collectively with its subsidiaries, "the Company") was formed in November 1996.NFS is the holding company for Nationwide Life Insurance Company (NLIC), Nationwide Life and Annuity Insurance Company (NLAIC) and other companies that comprise the life insurance and retirement savings operations of the Nationwide group of companies (Nationwide).
